Exhibit OFFICER SALARY CONTINUATION AGREEMENT THIS AGREEMENT, made and entered into this 20th day of June, 2007, by and between Bank of Upson, a bank organized and existing under the laws of the State of Georgia (hereinafter referred to as the “Bank”), and Trae D. Dorough, an Officer of the Bank (hereinafter referred to as the “Officer”), a member of a select group of management employees of the Bank. WHEREAS, the Officer has been and continues to be a valued Officer of the Bank; WHEREAS, the purpose of this Agreement is to further the growth and development of the Bank by providing the Officer with supplemental retirement income, and thereby encourage the Officer’s productive efforts on behalf of the Bank and the Bank’s shareholders, and to align the interests of the Officer and those shareholders. WHEREAS, it is the desire of the Bank and the Officer to enter into this Agreement under which the Bank will agree to make certain payments to the Officer at retirement or the Officer’s Beneficiary in the event of the Officer’s death pursuant to this Agreement; ACCORDINGLY, it is intended that the Agreement be “unfunded” for purposes of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and not be construed to provide income to the participant or beneficiary under the Internal Revenue Code of 1986, as amended (the “Code”), particularly Section 409A of the Code and guidance or regulations issued thereunder, prior to actual receipt of benefits; and THEREFORE, it is agreed as follows: I. EFFECTIVE DATE The Effective Date of this Agreement shall be March 29, 2006. II. FRINGE BENEFITS The salary continuation benefits provided by this Agreement are granted by the Bank as a fringe benefit to the Officer and are not part of any salary reduction plan or an arrangement deferring a bonus or a salary increase.The Officer has no option to take any current payment or bonus in lieu of these salary continuation benefits except as set forth hereinafter. - 1 - III. DEFINITIONS A. Retirement Date: If the Officer remains in the continuous employ of the Bank, the Officer shall retire from active employment with the Bank on the later of the Officer’s sixty-fifth (65th) birthday or Separation from Service. B. Normal Retirement Age: “Normal Retirement Age” shall mean the date on which the Officer attains age sixty-five C. Plan Year: Any reference to “Plan Year” shall mean a calendar year from January 1st to December 31st.In the year of implementation, the term “Plan Year” shall mean the period from the effective date to December 31st of the year of the effective date. D. Termination of Employment: “Termination of Employment” shall mean voluntary resignation of employment by the Officer or the Bank’s discharge of the Officer without cause, prior to the Normal Retirement Age. E. Separation from Service: “Separation from Service” shall mean that the Officer has experienced a Termination of Employment from the Bank.Where the Officer continues to perform services for the Bank following a Termination of Employment, however, and the facts and circumstances indicate that such services are intended by the Bank and the Officer to be more than “insignificant” services, a Separation from Service will not be deemed to have occurred and any amounts deferred under this Agreement may not be paid or made available to the Officer.The determination of whether such services are considered “insignificant” will be based upon all facts and circumstances relating to the termination and upon any applicable rules and regulations issued under Section 409A of the Code.Military leave, sick leave, or other bona fide leaves of absence are not generally considered terminations of employment. F. Discharge for Cause: The term “for cause” shall mean any of the following that result in an adverse effect on the Bank: (i) the commission of a felony or gross misdemeanor involving fraud or dishonesty; (ii) the willful violation of any banking law, rule, - 2 - or banking regulation (other than a traffic violation or similar offense); (iii) an intentional failure to perform stated duties; or (iv) a breach of fiduciary duty involving personal profit.If a dispute arises as to discharge “for cause,” such dispute shall be resolved by arbitration as set forth in this Agreement.In the alternative, if the Officer is permitted to resign due to inappropriate conduct as defined above, the Board of Directors may vote to deny all benefits.A majority decision by the Board of Directors is required for forfeiture of the Officer’s benefits. G. Change of Control: “Change of Control” shall mean a change in ownership or control of the Bank as defined in Treasury Regulation Section 1.409A-3(g)(5) or any subsequently applicable Treasury Regulation. H. Restriction on Timing of Distribution: Notwithstanding any provision of this Agreement to the contrary, distributions to the Officer may not commence earlier than six (6) months after the date of a Separation from Service, as that term is used under Section 409A if, pursuant to Internal
